Order denying plaintiff’s motion for an examination of certain defendants and for discovery and inspection of certain records and papers reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of the opinion that the complaint states a cause of action and that the examination sought is upon matters as to which plaintiff has the burden of proof. The examination and inspection may proceed on five days’ notice. Young, Hagarty, Carswell, Davis and Johnston, JJ., concur.